Exhibit 10.1
 
EXECUTION VERSION
 
Logo [logo.jpg]
 
OUTSOURCING SERVICES AGREEMENT


Benihana, Inc.




THIS OUTSOURCING SERVICES AGREEMENT (“Services Agreement” or “Agreement”) is
entered into as of June 10, 2010 (“Effective Date”) by and between InfoSync
Services, LLC (“InfoSync”) a Nevada limited liability company and Benihana, Inc.
(“Client”) a Delaware corporation (collectively referred to as the “Parties”).


WHEREAS, Client desires to obtain certain accounting and information services
from InfoSync and InfoSync is willing to furnish or make such services available
to Client;


NOW, THEREFORE, in consideration of the above and the mutual promises contained
herein, the Parties agree as follows:


1.
DEFINITIONS



Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings set forth below:



 
(a)
“Accounting Services” means general accounting, payroll and financial reporting
services as defined in Attachment C.
       
(b)
“Business Day” means any day except a Saturday, Sunday or other InfoSync
scheduled holiday (see Attachment B).  Normal work hours are 8:00 a.m. to 5:00
p.m., Central, U.S. time.
       
(c)
“Information Services” means general services relating to data processing,
including computers, servers, third party software, hardware, programming,
systems support, software maintenance, computer supplies and systems operations
staff.
       
(d)
“Software” means software and programs used by InfoSync in providing the
Services under this Agreement.
       
(e)
“Units” means the number of unique business locations such as restaurants
utilizing the Services.



2.
SERVICES. InfoSync will provide to Client those Accounting Services and
Information Services (collectively, the “Services”), described in Attachment C
and such Additional Services (as defined below) as may be from time to time
mutually agreed upon in writing among the Parties in consideration of the
respective charges set forth in Section 6 entitled “Charges” and the recurring
InfoSync service fees set forth in Attachment B (collectively, the “Charges”),
as such Charges may be changed from time to time by mutual agreement of both
Parties in the manner set forth in Section 7.  Services will be performed on
Business Days unless specifically set forth in Attachment C.



 
 
 

--------------------------------------------------------------------------------

 
 
3.
PROVISION OF TECHNOLOGY.  In connection with the provision of the Services
hereunder:

 

 
(a)
InfoSync shall use the most current (or within one release of the current)
release of the Software;
       
(b)
InfoSync shall obtain the necessary approvals, in form and substance reasonably
acceptable to Client, to (i) allow Client to access all current source code for
the program modules and custom code licensed to InfoSync from SolutionWare,
Ltd., and (ii) allow Client to access all interfaces from the Software provided
by SolutionWare, Ltd. to the Client’s systems.  Such approvals will become
effective when InfoSync (A) files for bankruptcy, (B) becomes or is declared
insolvent, (C) becomes the subject of any proceedings related to its
liquidation, insolvency or for the appointment of a receiver or similar officer
for it, (D) makes an assignment for the benefit of all of its creditors, (E)
enters into an agreement for the composition, extension, or readjustment of
substantially all of its obligations or (F) ceases to do business.  The code
will be delivered in System i or PC readable magnetic media format and InfoSync
will maintain a current copy, updated monthly, of the source code for
safekeeping at a bank or depository other than InfoSync’s office or computer
facilities.



4.
NO EXCLUSIVITY.






 
(a)
Except for the services set forth in Attachments A and C and the recurring
service fees set forth on Attachment B, Client makes no commitment to purchase
any additional Services under this Agreement or to pay any additional fees to
InfoSync under this Agreement.
       
(b)
Following the provision by either Party of written notice of termination to the
other Party under Section 8, Client shall have the right to contract with other
providers for any products and services, including products and services that
are competitive with, or currently included in, the Services





5.
TERM. This Services Agreement will commence on the date hereof and will expire
on the thirty six (36) month anniversary of the Start of Processing Date,
defined as the first (1st) date in which any service in Attachment C is provided
to Client, other than for setup, testing or evaluation purposes (“Original Term”
and collectively with any renewals under Section 10, the “Term”), unless earlier
terminated in accordance with Section 8.



6.
CHARGES.




 
(a)
Costs of the Services.  In exchange for the provision of the Services in
accordance with this Agreement, Client will pay InfoSync according to the cost
schedule set forth in Attachment B.

 
 
2

--------------------------------------------------------------------------------

 
 

 
(b)
Additional Fees. In consideration for any agreement between Client and InfoSync,
from time to time, to provide additional services beyond the scope of this
Agreement (collectively, the “Additional Services”) fees will be (i) as
reflected in Attachment B or (ii) other amounts mutually agreed upon by the
Parties in the manner set forth in Section 7 and reflected by an amendment or
supplement to Attachment B.
       
(c)
Direct Costs. Client shall be responsible for payment of all direct costs of its
restaurant operations and the Services related thereto (“Direct Costs”). Direct
Costs shall include, but not be limited to, costs associated with the following:
weekly folders, W-2 and other special forms, postage, overnight express services
and long-term third party paper storage.  Such Direct Costs are pass-through
costs which will be billed directly by the vendor to Client and paid by Client
directly to the vendor.  Any other Direct Costs not listed here will be
discussed and mutually agreed by Client.
       
(d)
Reimbursement of Expenses. Client will pay, or reimburse InfoSync for all actual
out-of-pocket costs and expenses, including travel and travel-related expenses
reasonably incurred and appropriately documented by InfoSync in the provision of
the Services hereunder with the prior written approval of the Client and in
connection with InfoSync’s performance of its obligations under this Agreement.
       
(e)
Taxes. Client shall pay all documented sales or use taxes should they be imposed
by local, state or federal governmental authorities for the outsourced services
defined in this Agreement.
       
(f)
Employee Deduction. Deductions from employee payroll will include court approved
processing fees for garnishments.  The court approved fee is disclosed in the
court documents and InfoSync will include that fee in the employee
deduction.  On a quarterly basis, InfoSync will generate an invoice for the
court approved fees deducted during that period and following Client’s review
and approval of such invoice will process a check to be paid to InfoSync funded
by the employee deductions.





7.
CHANGES TO THE CHARGES.

 

 
(a)
If either Client or InfoSync proposes a change in or addition to the Services
and both Parties agree to such change or addition, then the price for such
change or addition shall be determined by mutual agreement between both Parties.
       
(b)
For each proposed change or Additional Service, InfoSync shall quote to Client a
charge for such change or Additional Service no greater than the amount charged
to other InfoSync clients under contracts for Services similar in scope and
nature to the proposed change or Additional Services.

 
 
3

--------------------------------------------------------------------------------

 
 
8.
TERMINATION.






 
(a)
Termination without Cause.  Client shall have the right to terminate this
Agreement for any reason or no reason at any time upon one hundred twenty (120)
days written notice to InfoSync.
 
 
   
(b)
Termination for Cause.




   
(i)
By Client: If InfoSync fails to perform any of its obligations under this
Agreement (an “InfoSync Event of Default”), and, upon written notice of such
InfoSync Event of Default (the “Default Notice”) from Client, does not cure such
Event of Default within thirty (30) days after its receipt of Default Notice,
then Client may, by giving written termination notice to InfoSync, ter­minate
this Agreement as of the date specified in the termination notice.
           
(ii)
By InfoSync: In the event that Client should default on the payment of InfoSync
invoices for more than fifteen (15) days (a “Client Event of Default”) in the
aggregate amount exceeding $10,000 (provided that such failure to pay may
continue beyond such fifteen (15) day period for a good faith dispute with
respect to an aggregate amount not exceeding $10,000 and such dispute is subject
to the dispute resolution process specified in Section 14), and, upon Default
Notice from InfoSync, does not cure such Event of Default within twenty (20)
days of such Default Notice, then InfoSync may, by giving written termination
notice to Client, terminate this Agreement as of the date specified in the
termination notice.




 
(c)
Termination for Insolvency. If either Party files for bankruptcy, becomes or is
declared insolvent, or is the subject of any proceedings related to its
liquidation, insolvency or for the appointment of a receiver or similar officer
for it, makes an assignment for the benefit of all of its creditors, or enters
into an agreement for the composition, extension, or readjustment of
substantially all of its obligation (in any event, the “Dissolving Party”), then
the other Party may, by giving written notice to the Dissolving Party, terminate
this Agreement as of a date specified in such notice of termination, but not
sooner than thirty (30) days after the date of such notice.
       
(d)
Termination upon Change of Control




   
(i)
In the event of an InfoSync Change of Control (as defined below), Client shall
have the right to give a written termination notice to InfoSync to terminate
this Agreement as of the date specified in such notice of termination, but no
sooner than one hundred and twenty (120) days after the date of such notice.
           
(ii)
For purposes of this Agreement, an “InfoSync Change of Control” shall mean with
respect to InfoSync (i) any sale of equity interests, merger, consolidation,
reorganization or similar transaction whereby there is a change in (x) the
legal, beneficial or equitable ownership, directly or indirectly, of more than
fifty percent (50%) of the voting equity interests of InfoSync or (y) the
ability, directly or indirectly, to direct the voting of a majority of the
directors of InfoSync’s board of directors (or an equivalent governing body),
whether through appointment, voting agreement or otherwise; or (ii) a sale of
substantially all of the assets of InfoSync.



 
4

--------------------------------------------------------------------------------

 
 

   
(iii)
The terms “control”, “controlling” and “controlled”, as used in this Section,
shall mean the legal, beneficial or equitable ownership, direct or indirect, of
more than fifty percent (50%) of the aggregate of the voting equity interests of
an entity.




 
(e)
Effects of Terminations.




   
(i)
If this Agreement is terminated for any reason whatsoever, InfoSync shall
continue to make Services available and Client shall continue to compensate
InfoSync for such Services for the duration of the transition period not to
exceed one hundred and eighty (180) days following the agreed-upon termination
date.
           
(ii)
Upon expiration or termination of this Agreement for any reason, Client will pay
InfoSync for all Services provided and actual and documented expenses pursuant
to Section 6 incurred through the date of such expiration or termination in
accordance with this Agreement.
           
(iii)
In the event that Client terminates this Services Agreement pursuant to Section
8(a) during the first (1st) year of the Original Term, Client shall pay to
InfoSync a one-time early termination fee equivalent to three (3) times the
amount of the largest recurring InfoSync services invoice to Client in the three
(3) periods prior to the date of notice of termination.  The early termination
fee will be reduced during the second (2nd) year of the Original Term to two (2)
times such largest recurring InfoSync invoice, and then to one (1) times such
largest recurring InfoSync invoice during the third (3rd) year of the Original
Term.  Client’s notice of early termination shall not be effective unless the
early termination fee provided in this Section 8(e)(iii) has been paid to
InfoSync within fifteen (15) days of the date of the early termination
notice.  All services provided by InfoSync after Client’s written notice of
early termination pursuant to Section 8(a) shall be prepaid each period by
Client.  No early termination fee is payable for a termination effective at the
end of the term or during any subsequent renewal period.
           
(iv)
In the event that InfoSync terminates this Services Agreement pursuant to
Section 8(b)(ii) during the first (1st) year of the Original Term, Client shall
pay to InfoSync at the effective date of such termination a one-time payment
equivalent to three (3) times the amount of the largest InfoSync services
invoice to Client in the three (3) periods prior to the date of notice of
termination.  This early termination fee for non-payment will be reduced during
the second (2nd) year of the Original Term to two (2) times such largest
InfoSync invoice, and then to one (1) times such largest InfoSync invoice during
the third (3rd) year of the Original Term.

 
 
5

--------------------------------------------------------------------------------

 
 



   
(v)
Notwithstanding anything to the contrary contained herein and for the avoidance
of doubt, InfoSync hereby acknowledges and agrees that in the event that Client
terminates this Services Agreement pursuant to Sections 8(b)(i), 8(c)or 8(d)
InfoSync shall not be entitled to any early termination fees.
           
(vi)
Notwithstanding anything to the contrary contained herein and for the avoidance
of doubt, InfoSync hereby acknowledges and agrees that the termination fees set
forth in Sections 8(e)(iii)and 8(e)(iv) above shall be considered liquidated
damages (and not a penalty) and upon payment of such termination fees InfoSync
shall have no more rights or claims under this Agreement against Client, any of
its affiliates or representatives, whether at law or equity, in contract, in
tort or otherwise, and neither Client nor any of its affiliates or
representatives shall have any further liability or obligation relating to or
arising out of this Agreement or the transactions contemplated by this Agreement
other than the ongoing fees for the services being delivered through the
transition period up to the termination date as set forth in Sections 8(e)(i)
and 8(e)(ii).
           
(vii)
If this Agreement is terminated for any reason whatsoever, upon Client’s written
request, at no additional cost to Client except for (A) the termination fees
described in Sections 8(e)(iii) and 8(e)(iv), and (B) the ongoing fees for the
services being delivered as set forth in Sections 8(e)(i) and 8(e)(ii), InfoSync
shall:




     
i.
within thirty (30) days of the notice of termination deliver or otherwise make
available to Client (x) in electronic format, all data and information submitted
to InfoSync or InfoSync’s representatives in tangible form (including electronic
form) by Client or obtained, developed or produced by InfoSync or InfoSync’s
representatives on behalf of Client (collectively, “Client Data”) in InfoSync’s
possession, (y) all records, correspondence, written files and other
Client-related materials in InfoSync’s possession, and (z) in the event of
termination by Client pursuant to Section 8(c), access to the Software
(including its source code) used by InfoSync to provide the Services under this
Agreement in accordance with Section 3(b).





9.
REIMBURSEMENT AND PAYMENT FOR SERVICES.




 
(a)
In full compensation for the Services, Client shall pay and reimburse InfoSync
for providing such Services as detailed in Section 6.  Recurring service fees
are payable to InfoSync by Client on the first (1st) Business Day of each Client
fiscal period.  Invoices for other services are due and payable within thirty
(30) days after receipt of InfoSync’s invoice therefore.  Any amount owing to
InfoSync pursuant to this Agreement that is not paid when due and payable will
thereafter bear interest until paid at a rate of interest equal to ten percent
(10%) per annum; provided, however, that in no event will such interest rate
exceed the maximum rate of interest allowed by applicable law (the “Default
Rate”), and provided further that no such Default Rate shall accrue for so long
as any amounts are being disputed by either Party in good faith.  Each invoice
shall provide sufficient details to justify the fees, including, but not limited
to, the calculation upon which the amount to be reimbursed or paid is based,
broken down by the Services rendered during the period to which such invoice
relates.





 
6

--------------------------------------------------------------------------------

 
 

 
(b)
InfoSync shall maintain separate, true and complete books of account containing
an accurate record of all data necessary for the proper computation of all costs
to be paid to InfoSync by the Company under the terms of this Agreement.
       
(c)
The amounts to be reimbursed or paid in respect of the Services provided under
this Agreement shall be consistent with Attachments A, B and C to this
Agreement.



10.
RENEWAL. Client shall have the option to renew the term of this Agreement at the
end of the Original Term and each successive term (if any) for successive one
(1) year periods (as mutually agreed upon between the Parties).  Client shall
exercise such options by providing written notice to InfoSync at least one
hundred and twenty (120) days prior to the then effective expiration date of the
Term (the “Expiration Date”).  If this Agreement is extended beyond the Original
Term, the Charges for the Services provided by InfoSync will be such charges as
will be mutually agreed upon by the Parties in writing for such period in the
manner set forth in Section 7 by an amendment or supplement to Attachments A, B
and C, as applicable; provided, however, that in the absence of such an express
agreement in writing, the charges will be based on the rates then in effect
under this Agreement.  In the event that Client chooses not to exercise its
option to extend the Term of this Agreement, InfoSync will cooperate with the
transition of the Services as reasonably requested by Client, with the
understanding that such transition may require resources and services beyond
those otherwise then being provided by InfoSync hereunder; all such transition
services will be performed as Additional Services pursuant to Section 6(b) and
charged appropriately on a project or hourly basis.
   
11.
PERFORMANCE OF SERVICES.




 
(a)
InfoSync shall perform the Services with substantially the same degree of care,
skill and prudence customarily exercised by (i) similarly situated companies in
the outsourcing industry and (ii) InfoSync with respect to its own business and
employees and consistent with Attachments A and C.
       
(b)
Attachment A reflects the initial responsibilities of the Parties and may be
modified from time-to-time upon mutual written agreement of the Parties.
       
(c)
If either Party has concerns regarding adherence to the terms of this Agreement
or the responsibilities outlined in Attachments A and C by the other Party,
InfoSync and Client agree to communicate such concerns in writing to the other
Party as detailed in Section 27 and resolve such concerns in accordance with
Section 14.



 
7

--------------------------------------------------------------------------------

 
 
12.
PROJECT TEAM.




 
(a)
Client will designate an officer or employee (the “Client Representative”) who
will be authorized to act as the primary point of contact for InfoSync in
dealing with Client with respect to the Services. If Client fails to expressly
designate a Client Representative, the principal executive officer of Client
will be the Client Representative.  The Client Representative will be
responsible for directing, insofar as InfoSync is concerned, all activities of
Client affecting the provision by InfoSync of the Services under this Agreement
and will also work with InfoSync to establish Client's priorities for the
Services.
       
(b)
InfoSync will designate an officer or employee (the “InfoSync Representative”)
who will be authorized to act as the primary point of contact for Client in
dealing with InfoSync with respect to the Services. If InfoSync fails to
expressly designate an InfoSync Representative, the principal executive officer
of InfoSync will be the InfoSync Representative.  The InfoSync Representative
will be responsible for directing, insofar as the Client is concerned, all
activities of InfoSync affecting the provision of the Services under this
Agreement and will also work with Client to understand Client's priorities for
the Services. Client may rely upon the representations and agreements of the
InfoSync Representative; provided, however, that the InfoSync Representative
shall not have the authority to enter into written agreements to modify or
supersede this Agreement.
       
(c)
InfoSync shall have the right, subject to Client’s reasonable approval, to use
subcontractors to assist InfoSync in performing work related to the Services,
subject, however, to such subcontractor(s) entering into appropriate agreements
requiring such subcontractor(s) to adhere to the confidentiality and
non-disclosure provisions of this Agreement.
       
(d)
InfoSync shall be responsible for the work and activities of each of its
subcontractors, including compliance with the terms of this Agreement.  InfoSync
shall be responsible for all payments to its subcontractors.



13.
MANAGEMENT AND CONTROL.  Upon execution of this Agreement, Client and InfoSync
shall each appoint two (2) representatives to serve on a management committee
(the “Management Committee”).  The Management Committee shall be authorized and
responsible for (i) overseeing the provision of the Services and each Party’s
performance under this Agreement and (ii) monitoring and resolving disagreements
regarding the provision of the Services and each Party’s performance under this
Agreement.  A Party may change any of its representatives on the Management
Committee upon notice to the other Party.
   
14.
DISPUTE RESOLUTION.




 
(a)
All disputes relating to this Agreement shall initially be referred by the Party
raising the dispute to the Client Representative and the InfoSync
Representative.  If the Client Representative and the InfoSync Representative
are unable to resolve the dispute within ten (10) Business Days after referral
of the matter to them, the Parties shall submit the dispute to the Management
Committee.

 
 
8

--------------------------------------------------------------------------------

 
 

 
(b)
The Management Committee shall meet at least once every calendar quarter during
the Term (or at such other time as either Party may designate in a notice to the
other Party) for the purpose of reviewing the overall performance of the
Parties’ respective obligations under this Agreement and resolving disputes, if
any, that may arise under this Agreement.  The Management Committee shall
consider disputes in the order such disputes are brought before it.  In the
event the Management Committee is unable to resolve a dispute within ten (10)
Business Days of the date of the meeting during which such dispute was
considered, the Management Committee shall notify the senior management of each
Party.
       
(c)
Either Party may, upon notice and within five (5) Business Days of receipt of a
notice from the Management Committee pursuant to Section 14(b), elect to utilize
a non-binding resolution procedure whereby each presents its case before a panel
consisting of two (2) senior executives of each of the Parties who are not
members of the Management Committee and, if such executives can agree upon such
an individual, a mutually acceptable neutral advisor.  If a Party elects to use
the procedure set forth in this Section 14(c) the other Party shall
participate.  The hearing shall occur no more than ten (10) Business Days after
a Party serves notice to use the procedure set forth in this Section 14(c).  If
the matter cannot be resolved by such senior executives, the neutral advisor, if
one has been agreed upon, may be asked to assist such senior executives in
evaluating the strengths and weaknesses of each Party’s position on the merits
of the dispute.  The Parties shall each bear their respective costs incurred in
connection with the procedure set forth in this Section 14(c), except that they
shall share equally the fees and expenses of the neutral advisor, if any, and
the cost of the facility for the hearing.
       
(d)
Arbitration.




   
(i)
If a dispute is not resolved pursuant to Section 14(c), then either Party may,
upon notice to the other Party submit the dispute to binding arbitration in
accordance with this Section 14(d).
           
(ii)
The arbitration shall be held before a panel of three (3) arbitrators in the
city of Miami, State of Florida.  Either Party may, upon notice to the other
Party, demand arbitration by serving on the other Party a statement of the
dispute, the facts relating or giving rise to such dispute and the name of the
arbitrator selected by it.
           
(iii)
Within five (5) days after receipt of such notice, the other Party shall name
its arbitrator, and the two (2) arbitrators named by the Parties shall, within
five (5) days after the date of such notice, select the third (3rd) arbitrator.

 
 
9

--------------------------------------------------------------------------------

 
 

   
(iv)
The arbitration shall be administered by the American Arbitration Association
and be governed by the Commercial Arbitration Rules of the American Arbitration
Association, as may be amended from time to time, except as expressly provided
in this Section 14(d).  The arbitrators may not amend or disregard any provision
of this Section 14(d).
           
(v)
The arbitrators shall allow such discovery as is appropriate to the purposes of
arbitration in accomplishing a fair, speedy and cost-effective resolution of
disputes.  The arbitrators shall reference the rules of evidence of the Federal
Rules of Civil Procedure then in effect in setting the scope and direction of
such discovery.
           
(vi)
The decision of and award rendered by the arbitrators shall be final and binding
on the Parties.  Judgment on the award of the arbitrators may be entered in and
enforced by any court of competent jurisdiction. 
           
(vii)
The costs of the arbitration proceedings conducted pursuant to this Section
14(d) shall be paid by the Party designated by the arbitrators.




 
(e)
InfoSync acknowledges that the performance of its obligations pursuant to this
Agreement is critical to the business and operations of Client.  Accordingly, in
the event of any dispute between Client and InfoSync, each Party shall continue
to perform its obligations (including payment pursuant to Sections 6 and 9 of
this Agreement except for any such amounts as are actually in dispute) under
this Agreement in good faith during the pendency of such dispute resolution
proceedings unless and until this Agreement is terminated in accordance with the
provisions hereof.
       
(f)
Notwithstanding anything to the contrary contained in this Agreement, in the
event of a dispute relating to or arising out of an event of default by either
Party, the dispute resolution procedures described in Sections 14(a), 14(b) and
14(c) must be commenced and completed within the cure period (if any) allowed
for such an event of default under this Agreement.
       
(g)
Notwithstanding the above dispute resolution provisions, in the event that a
third party initiates a judicial action against either Party hereto in
connection with or arising out of this Agreement, that Party shall have the
right to seek to implead the other Party into that action, and the above dispute
resolution provisions shall not be a bar to such impleader.



15.
COOPERATION.  During the Term each Party shall provide to the other Party
reasonable cooperation and assistance in connection with its performance of its
obligations under this Agreement.
   
16.
LIMITATION OF LIABILITY. Except for indemnification pursuant to Section 17 and
in the case of any gross negligence, willful misconduct or personal injury or
death, neither Party will be liable for indirect, incidental, consequential or
punitive damages that the other Party may incur on account of the performance or
breach of this Services Agreement in excess of the aggregate amount of all sums
paid by Client to InfoSync under this Agreement for the immediately preceding
twelve (12) months.

 
 
10

--------------------------------------------------------------------------------

 
 
17.
MUTUAL INDEMNITY.



 
(a)
InfoSync agrees to defend and indemnify Client for and against any and all
liabilities, obligations, claims, damages, costs and ex­penses (including court
costs, reasonable costs of investigation and reasonable at­tor­neys’ fees and
expenses as they are incurred) (collectively, “Claims”) by third parties against
Client resulting from any act, omission or breach by InfoSync related to its
performance under this Services Agreement.  Client agrees to defend and
indemnify InfoSync for and against any and all Claims by third parties against
InfoSync resulting from any act, omission or breach by Client related to its
performance under this Services Agreement.



 
(b)
InfoSync agrees to defend and indemnify Client for and against any Claim that
any InfoSync Intellectual Property or the Software used by Client in connection
with this Agreement infringes any patent, copyright, or other intellectual
property right of a third party unless such infringement results from Client’s
use of such InfoSync Intellectual Property or the Software in a manner which was
not authorized by InfoSync.



 
(c)
The Party claiming indemnification under this Section (the “Indemnified Party”)
shall deliver written notice (an “Indemnity Notice”) to the Party against whom
indemnity is claimed (the “Indemnitor”) within the earlier of ten (10) days of
re­ceipt of notice or thirty (30) days from discovery of any matters which may
give rise to a Claim.  An Indemnity Notice shall set forth in reasonable detail
to the extent then avail­able the facts concerning the Claim and the basis on
which the Indemnified Party believes this indemnity applies.  The failure to
give such Indemnity Notice shall not affect the right of the Indemnified Party
to indemnity hereunder unless and to the extent that such failure has materially
and adversely affected the defense of such Claims by the Indemnitor.  At any
time after thirty (30) days from the giving of such Indem­nity Notice, the
Indemnified Party may, at its option, contest, settle or otherwise com­­promise,
or pay such Claim, unless it shall have received notice from the Indem­nitor
that Indemnitor intends, at Indemnitor’s sole cost and expense, to assume and
control the defense of any such matter, in which case the Indemnified Party
shall have the right, at no cost or expense to Indemnitor, to participate in
such defense.  If the Indemnitor does not assume the defense of such matter, and
in any event until Indemnitor states in writing that it shall assume the
defense, Indemnitor shall pay the costs of the Indemnified Party arising out of
the defense until the defense is as­sumed; provided, however, that the
Indemnitor shall have the right, at its own cost and expense, to participate in
such defense and Indemnified Party shall consult with Indemnitor and obtain
Indem­nitor’s consent, which shall not be unreasonably with­held or delayed, to
any payment or settlement of any such Claim.  The Indem­nified Party may not
settle a Claim after the Indemnitor assumes the defense with­out the consent of
the Indemnitor or unless the Indemnified Party first agrees to release the
Indemnitor from any obligation to indemnify the Indemnified Party with respect
to such Claim.  If Indemnitor proposes to settle, com­promise or pay a Claim it
may do so (i) with the consent of the Indemnified Party (which consent shall not
be unrea­sonably withheld or delayed) or (ii) without the consent of the
Indemnified Party pro­vided such settlement or compromise involves solely the
payment of money and includes a release by any third party making such Claim
against the Indemnified Party of all claims against the Indemnified Party which
were the subject of the in­dem­nification.  The Indemnified Party shall take all
appro­priate action to permit and authorize Indemnitor to assume and control the
defense of any such Claim.  Indem­nitor shall keep the Indemnified Party fully
apprised at all times as to the status of the defense.  If Indemnitor does not
assume the defense, the Indemnified Party shall keep Indemnitor apprised at all
times as to the status of the defense.

 
 
11

--------------------------------------------------------------------------------

 
 


 
(d)
Following indemnification as provided herein, an Indemnitor shall be sub­rogated
to all rights of the Indemnified Party with respect to all third parties
re­lating to the matter for which indemnification has been made.



 
(e)
The indemnification rights of each Indemnified Party pur­suant to this Article
shall be the exclusive remedy of such Indemnified Party against the Indemnifying
Party with respect to the third party Claim to which such indem­nification
relates; provided, however, that such Indemnified Party shall retain the right
to seek wholly non-monetary injunctive or other equitable remedies with re­spect
to such Claim.



18.
ASSIGNMENT. This Agreement will be binding upon and inure to the benefit of the
Parties to this Agreement and their respective successors and assigns (it being
understood and agreed that, except as expressly provided in this Agreement,
nothing contained in this Agreement is intended to confer upon any other Person
any rights, benefits or remedies of any kind or character whatsoever under or by
reason of this Agreement). No Party may assign this Agreement without obtaining
the prior written consent of the other Party. Notwithstanding the foregoing,
either Party may assign this Agreement, and its rights and obligations under
this Agreement, to any of its respective affiliates without the consent of the
other Party; provided, however, that any such assignment will not relieve the
assigning Party of any of its obligations under this Agreement.



19.
CONTINUED PROVISION OF SERVICES.



 
(a)
Business Continuity Plan.  InfoSync will make its business continuity plan
available to Client prior to implementation of the Services.  In the event that
InfoSync is planning to amend, update or otherwise alter its business continuity
plan it shall provide Client with reasonable notice of such amendment including
sufficient detail thereof and shall not amend, update or otherwise alter such
business continuity plan without Client’s prior written consent.



 
(b)
Force Majeure.



 
(i)
If and to the extent that either Party’s performance of any of its obligations
pursuant to this Agreement is prevented, hindered or delayed by fire, flood,
earthquake, elements of nature or acts of God, acts of war, terrorism, riots,
civil disorders, rebellions or revolutions, third party strikes, third party
lockouts or labor difficulties or any other cause beyond the reasonable control
of such Party (each, a “Force Majeure Event”) and such non-performance could not
have been prevented by reasonable precautions, then the non-performing Party
shall be excused from any further performance of those obligations affected by
the Force Majeure Event for as long as such Force Majeure Event continues and
such Party continues to use its commercially reasonable efforts to recommence
performance whenever and to whatever extent possible without delay, including
through the use of alternate sources, work around plans or other means.

 
 
12

--------------------------------------------------------------------------------

 
 
 
(ii)
The occurrence of a Force Majeure Event does not limit or otherwise affect
InfoSync’s obligation to provide either normal disaster recovery procedures or
any other disaster recovery services described in Section 19(a).



 
(iii)
No Party to this Agreement shall be considered in default in the performance of
its obligations under this Agreement or be liable in damages or otherwise for
any failure or delay of less than thirty (30) days in performance which is due
to a Force Majeure Event.  No Party to this Agreement shall be required to make
any concession or grant any demand or request to bring to an end any strike or
other concerted act of workers.



 
(iv)
A Party can only claim a Force Majeure Event as an excuse from its performance
hereunder until normal performance can be recommenced if such claiming Party has
given prompt written notice and described in reasonable detail the nature of the
Force Majeure Event to the other Party of such claim and if the claiming Party
makes a continuing and good faith effort to lessen or avoid the effects of such
Force Majeure Event on the other Party.



20.
AUDITS.



 
(a)
Services.  Upon reasonable notice from Client, InfoSync and InfoSync agents
shall provide Client’s agents, and any of Client’s regulators, with access to
and any assistance that they may reasonably require with respect to the relevant
Service locations and the systems for the purpose of performing audits or
inspections of the Services and the business of Client relating to the
Services.  InfoSync shall, subject to its standard security requirements,
provide, and shall cause its agents to provide, Client’s agents or regulators
any assistance that they may reasonably require, provided such assistance does
not unreasonably interfere with InfoSync’s performance of its obligations
hereunder.  InfoSync shall not provide Client’s agents or regulators with access
to InfoSync customers’ information or data.  Subject to Sections 22, 23 and 24,
InfoSync shall provide Client’s agents and regulators with access to InfoSync’s
proprietary data relating to the Services, to the extent required to perform
audits described in this Section.  If any audit by an auditor designated by
Client or a regulatory authority, results in InfoSync being notified that it or
InfoSync’s agents are not in compliance with any law, regulation or audit
requirement, InfoSync shall, and shall cause its agents to, take actions to
comply with such audit.  Client shall bear the expense of any such compliance
that is (i) required by any law, regulation or other audit requirement relating
to Client’s business or (ii) necessary due to Client’s noncompliance with any
law, regulation or audit requirement imposed on InfoSync.  InfoSync shall bear
the expense of any such compliance that is (x) required by any law, regulation
or other audit requirement relating to InfoSync’s business or (y) necessary due
to InfoSync’s or its agents’ noncompliance with any law, regulation or audit
requirement imposed on InfoSync or its agents.



 
 
13

--------------------------------------------------------------------------------

 
 

 
(b)
Fees. Upon reasonable notice, InfoSync shall provide Client and its agents
access to such financial records and supporting documentation as may be
reasonably requested by the Client to audit the records and documentation
relating to all of the fees, taxes and expenses charged to Client pursuant to
this Agreement.  If, as a result of such audit, it is determined that InfoSync
has overcharged Client, Client shall promptly notify InfoSync and InfoSync shall
promptly pay to Client the amount of the overcharge as the case may be, plus
interest at the Prime Rate per year, calculated from the date of receipt by
InfoSync of such incorrect amount until the date of payment to Client.  For the
purposes of this Agreement “Prime Rate” shall mean the United States of America
prime rate as recorded in the New York edition of the Wall Street Journal the
day of such receipt or payment, as the case may be.

 
 
(c)
Record Retention.  Except as otherwise required by applicable law or as stated
in other sections of the Agreement, InfoSync shall not be required to retain any
records or documentation relating to Client or the Services provided under this
Agreement so long as originals of such documentation have been provided to
Client for imaging and/or storage.



 
(d)
Facilities. In the event of an audit described in this Section, InfoSync agrees
to give Client and its agents reasonable access to the premises where such audit
is being performed and such space (reasonably available), office furnishings
(including lockable cabinets), telephone and facsimile service, utilities and
office-related equipment and duplicating services as Client may reasonably
require to perform the audits described in this Section.



21.
OTHER ACTIVITIES OF INFOSYNC. Client recognizes that InfoSync now renders and
may continue to render management and other services to other clients that may
or may not have policies and conduct activities similar to those of
Client.  InfoSync shall be free to render such advice and other services, and
Client hereby consents thereto. InfoSync shall not be required to devote its
full time and attention to the performance of its duties under this Services
Agreement, but shall devote sufficient time and attention as necessary to
fulfill all of InfoSync’s obligations under this Agreement.



22.
CLIENT DATA.



 
(a)
As between InfoSync and Client, the Client Data will remain solely Client's
property. Client hereby authorizes InfoSync to have access to and to make use of
the Client Data as is appropriate for the performance by InfoSync of its
obligations under this Agreement. Upon the expiration or termination of this
Agreement for any reason, InfoSync, at the direction of Client, will either
delete such Client Data from the data files maintained by InfoSync or return the
Client Data to Client. InfoSync will not sell, assign, lease or otherwise
dispose of, or commercially exploit, the Client Data.

 
 
14

--------------------------------------------------------------------------------

 
 
 
(b)
During the Term, within ten (10) Business Days following the end of each fiscal
period of Client, InfoSync shall provide to Client, in a form and manner to be
reasonably agreed to by the Parties, a copy of Client’s database containing all
of the Client Data provided to, or generated by, InfoSync and located on
InfoSync servers as of the end of such fiscal period.



23.
INTELLECTUAL PROPERTY.



 
(a)
For purposes of this Agreement, “InfoSync Intellectual Property” shall mean all
software or other intellectual property (including any writings, discoveries,
inventions or other materials covered by any rights of copyright, trademark or
patent or any rights similar thereto, whether registered or unregistered, or
otherwise protectible as trade secret, proprietary or confidential information)
owned or developed by, or otherwise proprietary to, InfoSync.  InfoSync
Intellectual Property shall also include all programs and documentation therefor
and the tangible media on which such programs are recorded, as well as all
reports, technology, training materials, forms, specifications, and other
intellectual property owned or developed by or proprietary to InfoSync, for use
in providing the Services hereunder or otherwise in its business.



 
(b)
All InfoSync Intellectual Property is and will remain the property and
confidential information of InfoSync or its third party licensors, and Client
shall have no right, title or interest therein except to the extent of such
limited right to use such particular portions thereof as are necessary to enable
the Parties to perform their respective obligations hereunder or except as may
otherwise be provided in any separate license agreements.  No use of InfoSync
Intellectual Property at or in connection with any Service or equipment
containing InfoSync Intellectual Property shall confer any rights in such
InfoSync Intellectual Property on Client.



 
(c)
For purposes of this Agreement, “Client Intellectual Property” shall mean all
software or other intellectual property (including any writings, discoveries,
inventions or other materials covered by any rights of copyright, trademark or
patent or any rights similar thereto, whether registered or unregistered, or
otherwise protectable as trade secret, proprietary or confidential information)
owned or developed by, or otherwise proprietary to, Client.  Client Intellectual
Property shall also include all programs and documentation therefore and the
tangible media on which such programs are recorded, as well as all reports,
technology, training materials, forms, specifications, and other intellectual
property owned or developed by or proprietary to Client.



 
(d)
All Client Intellectual Property is and will remain the property and
confidential information of Client or its third party licensors, and InfoSync
shall have no right, title or interest therein except to the extent of such
limited right to use such particular portions thereof as are necessary to enable
the Parties to perform their respective obligations hereunder or except as may
otherwise be provided in any separate license agreements.  No use of Client
Intellectual Property at or in connection with any Service or equipment
containing Client Intellectual Property shall confer any rights in such Client
Intellectual Property on InfoSync.

 
 
15

--------------------------------------------------------------------------------

 
 
24.
CONFIDENTIALITY.



 
(a)
Except as otherwise provided in this Agreement, all confidential information or
trade secrets (including, without limitation, any software or Client Data)
(collectively, the “Confidential Information”) communicated to one Party by the
other Party, whether before or after the commencement of the Services hereunder,
will be, and will be deemed to have been, received in strict confidence and will
be used only for the purposes of carrying out the obligations of, or as
otherwise contemplated by, this Agreement.  Without obtaining the prior written
consent of the other Party, neither Party will disclose any such Confidential
Information received from the other Party.  Each Party shall treat the other’s
Confidential Information with the same level of care as it treats its own
confidential information of like import, but not less than a reasonable level of
care, shall disclose it within its own organization only on a need-to-know
basis, and shall inform those to whom it rightfully discloses such Confidential
Information of their obligations of confidentiality and non-disclosure
hereunder.



 
(b)
Confidential Information will not include any information that:



 
(i)
is already in the possession of such Party without being subject to another
confidentiality agreement;



 
(ii)
is or becomes generally available to the public other than as a result, directly
or indirectly, of a disclosure of information by such Party or by other persons
to whom such Party disclosed information;



 
(iii)
Client is required to disclose by any applicable law, regulation or rules of any
stock exchange; or



 
(iv)
constitutes general information relating to the scope of the Services and the
duration of this Agreement which Client may disclose to potential buyers of
Client or any one (1) or more affiliates of Client.



 
(c)
Each Party acknowledges that the other Party may suffer irreparable damage in
the event of a breach or threatened breach of any provision of this Section. 
Accordingly, in such event, notwithstanding Section 14, such Party shall be
entitled to preliminary and final injunctive relief, as well as any and all
other applicable remedies at law or equity, including the recovery of damages,
subject to the limitation in Section 16.

 
 
16

--------------------------------------------------------------------------------

 
 
25.
REPRESENTATIONS AND WARRANTIES.



 
(a)
Client represents and warrants that:



 
(i)
Client is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Delaware.



 
(ii)
Client has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement.



 
(iii)
The execution, delivery and performance of this Agreement have been duly
authorized by Client.



 
(iv)
Client has not disclosed any Confidential Information of InfoSync as of the date
hereof.



 
(v)
There is no outstanding litigation, arbitrated matter or other dispute to which
Client is a Party which would reasonably be expected to have a potential or
actual material adverse effect on InfoSync’s or Client’s ability to fulfill its
respective obligations under this Agreement.



 
(b)
InfoSync represents and warrants that:



 
(i)
InfoSync is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Nevada.



 
(ii)
InfoSync has all requisite limited liability company power and authority to
execute, deliver and perform its obligations under this Agreement.



 
(iii)
InfoSync is duly licensed, authorized or qualified to do business and is in good
standing in every jurisdiction in which a license, authorization or
qualification is required for the ownership or leasing of its assets or the
transaction of business of the character transacted by it, except where the
failure to be so licensed, authorized or qualified would not have a material
adverse effect on InfoSync’s ability to fulfill its obligations under this
Agreement.



 
(iv)
The execution, delivery and performance of this Agreement have been duly
authorized by InfoSync.



 
(v)
InfoSync shall comply with all applicable Federal, state and local laws and
regulations applicable to InfoSync and shall obtain all applicable permits and
licenses required of InfoSync in connection with its obligations under this
Agreement.



 
(vi)
InfoSync has not disclosed any Confidential Information of Client as of the date
hereof.

 
 
17

--------------------------------------------------------------------------------

 
 
 
(vii)
There is no outstanding litigation, arbitrated matter or other dispute to which
InfoSync is a Party which would reasonably be expected to have a potential or
actual material adverse effect on Client’s or InfoSync’s ability to fulfill its
respective obligations under this Agreement.



 
(viii)
To its knowledge the InfoSync Intellectual Property does not and will not
infringe upon the proprietary rights of any third party.



26.
SAS 70 TYPE II AUDIT. In connection with InfoSync's obligations under this
Agreement, InfoSync will have an annual "SAS 70 Type II" audit by an
independent, nationally recognized accounting or consulting firm of InfoSync's
operations and related internal controls. Such audit shall be conducted at
InfoSync's expense. InfoSync shall provide Client with a copy of the related
"Service Audit Report" promptly after receipt by InfoSync of such audit
report.  The SAS 70 "Service Audit Report" shall contain InfoSync's management's
response to the exception comments, together with appropriate target dates for
completion of required changes.



27.
NOTICES. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by facsimile or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this section):

 

 
(a)
If to InfoSync:
         
InfoSync Services, LLC
   
1938 N. Woodlawn, Suite 110
   
Wichita, KS 67208
   
Facsimile No.: 316-681-4359
   
Attention: Dale Hoyer, CEO
       
(b)
If to Client:
         
Benihana, Inc.
   
8685 NW 53rd Terrace
   
Miami, FL 33166
   
Facsimile No.: 305-702-2806
   
Attention: Richard C. Stockinger, CEO

 
28.
RELATIONSHIP OF THE PARTIES. The Parties hereto are independent contractors and
no Party is an employee, partner or joint venturer of the other Party.  Under no
circumstances shall any of the employees of either Party hereto be deemed to be
employees of the other Party for any purpose. No Party shall have the right to
bind the other Party to any agreement with a third party or to represent itself
as a partner or joint venturer of the other Party.

 
 
18

--------------------------------------------------------------------------------

 
 
29.
CLIENT RESALE OR PASS-THROUGH OF SERVICES.  Client may not resell, pass-through
or otherwise provide any of the services that have been provided hereunder by
InfoSync to any person.



30.
GOVERNING LAW.  This Services Agreement shall be governed by the laws of the
State of Oklahoma.



31.
ARBITRATION. Any actions brought to enforce any of the provisions of this
Services Agreement shall be fully and finally resolved by binding arbitration as
set forth in Section 14(d).



32.
SURVIVAL. The terms of Sections 13, 17, 22, 23, 24, 25(a)(i), 25(a)(ii),
25(b)(i), 25(b)(ii), 30 and 31 shall survive the expiration or termination of
this Agreement.



33.
COVENANT OF FURTHER ASSURANCE.  Client and InfoSync covenant and agree that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration each of Client and InfoSync shall execute and deliver
any further legal instruments which are or may become necessary to effectuate
the purposes of this Agreement.



34.
DISCLAIMER OF WARRANTIES. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, INFOSYNC MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED,
TO CLIENT OR TO ANY OTHER PERSON, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES
REGARDING THE MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OTHERWISE OF
ANY SERVICES, SOFTWARE OR MATERIALS PROVIDED UNDER THIS AGREEMENT.



35.
INSURANCE.



 
(a)
InfoSync shall keep in full force and effect and maintain at its sole cost and
expense the following policies of insurance with the specified minimum limits of
liability during the period that the Services are being provided:  (a)
commercial general liability with coverage of not less than $2,000,000 per
occurrence and $5,000,000 in the aggregate for bodily injury and property
damage; (b) motor vehicle liability for owned, non-owned and hired vehicles with
not less than $1,000,000 combined single limit for bodily injury and property
damage; (c) workers’ compensation insurance in the amount required by statute
for all states in which the Services are to be performed; and (d) professional
liability insurance with limits of not less than $3,000,000 per claim.



 
(b)
Insurance required to be maintained by InfoSync under this Agreement shall be
with companies duly licensed to transact business in the state where the
premises and/or work is being performed and shall have a  minimum rating of
A-VIII as set forth in the most current issue of “AM Best” or similar
publication.



 
(c)
InfoSync has provided evidence of insurance in the form of a certificate of
insurance, acceptable to Client in its sole discretion, providing that all of
the policies required under this Section, with the exception of workers’
compensation, (i) shall apply as primary insurance and name Client and its
respective officers, directors, shareholders, members, partners, parents,
subsidiaries, related and affiliated entities, agents, servants, employees and
lenders as additional insureds, and (ii) attach a copy of the additional insured
endorsement.  Such certificate of insurance provides, among other things, for a
thirty (30) days notice to Client of cancellation, any material change or
non-renewal.

 
 
19

--------------------------------------------------------------------------------

 
 
36.
GENERAL. This Services Agreement and the Attachments hereto constitutes the
entire understanding between the Parties with respect to the subject matter
hereof and supersedes all proposals, commitments, writings, negotiations and
understandings, oral and written, and all other communications between the
Parties relating to the subject matter of this Services Agreement. This Services
Agreement may not be amended or otherwise modified except in writing duly
executed by both Parties.  A waiver by any Party of any breach or violation of
this Services Agreement shall not be deemed or construed as a waiver of any
subsequent breach or violation thereof. This Services Agreement may be executed
in several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same document. Should any part, term
or condition hereof be declared illegal or unenforceable or in conflict with any
other law, the validity of the remaining portions or provisions of this Services
Agreement shall not be affected thereby, and the illegal or unenforceable
portions of this Services Agreement shall be and hereby are redrafted to conform
with applicable laws while leaving the remaining portions of this Services
Agreement intact. Subject to the provisions of Section 17 of this Services
Agreement, this Services Agreement is solely for the benefit of the Parties and
their respective successors and assigns. Nothing herein shall be deemed to
provide any rights to any other entity or individual. Section headings are for
convenience only and do not control or affect the meaning or interpretation of
any terms or provisions of this Services Agreement.



IN WITNESS WHEREOF, the Parties hereto have executed this Services Agreement as
of the date first above written.
 
BENIHANA, INC
INFOSYNC SERVICES, LLC
        ____________________________________
____________________________________
Authorized Signature
Authorized Signature
         ____________________________________
____________________________________
Printed Name
Printed Name

 
 
20

--------------------------------------------------------------------------------

 
 
Attachment A


ACCOUNTING, PAYROLL, AND REPORTING SERVICES
 
 
Specific standards and procedures will be developed and modified from time to
time upon mutual agreement by Client and InfoSync management.  A responsibility
matrix detailing the initial list of services to be provided by InfoSync under
this Agreement is included at Attachment C.
 
 
THE IMPLEMENTATION PROCESS:
 
 
The InfoSync implementation process will provide a comprehensive and timely
start-up for the Services.  The key to this process is the joint work of the
InfoSync and Client teams during the planning phase.  A detailed start-up plan,
including dates and assignments, shall be prepared by InfoSync during this
phase.  Anticipated start of service date is the beginning of Client’s fiscal
Period 7, 2010 (September 13, 2010).
 
 
CLIENT’S GENERAL RESPONSIBILITIES:


 
·
Forward all financial transaction information to InfoSync in a timely manner

 
·
Maintain banking relationships

 
·
Maintain adequate funding in bank accounts and maintain all treasury functions

 
·
Agree to general ledger chart of accounts setup, financial statement
definitions, budget structure, etc.

 
·
Ensure all restaurants prepare weekly packets and send to InfoSync on a timely
basis

 
·
Provide period budgets in a format that can be uploaded to InfoSync

 
·
Provide documentation on Client company policies and procedures

 
·
Pay all InfoSync service related expenses and invoices in a timely manner as
described in Section 8 of this Agreement

 
·
Provide executive oversight and problem resolution in support of the InfoSync
relationship

 
·
Set accounting policy and evaluate significant accounting estimates

 
·
Review of financial statements (Client management is responsible for the
accuracy of Client’s financial statements)

 
·
Distribution of financial statements and other financial information to third
parties (Client management is responsible for determining what financial
information is to be provided to third parties and the accuracy of that
information)

 
 
21

--------------------------------------------------------------------------------

 
 
Attachment B
 
ACCOUNTING, PAYROLL, AND REPORTING SERVICES FEES:
 
 
The following details the Services and their respective rates for a 13 period
fiscal year.  InfoSync service rates are based on the total number of Units
served and the pricing below is contingent upon Client operating and maintaining
a minimum of 75 restaurants and maintaining Client’s current corporate
structure.  Reduction in Unit counts below 75 restaurants or formation of
additional separate legal entities may require a price increase to be mutually
agreed upon at that time by the Parties.  The following pricing reflects the
responsibility matrix in Attachment C.  All recurring fees are due on the first
Business Day of each fiscal period beginning with the Start of Processing Date;
such recurring period invoices will be delivered to Client by email the last
week of the previous period and Client will authorize a check or wire to be
initiated on the first Business Day of each period.



 
Recurring Fees
Per Restaurant
Per Period
Setup Fees
     
Accounting, Payroll and Financial Reporting Services For all Client Owned
Restaurants
         
Corporate Accounting (Payroll, AP, Franchise Receivable, G&A, Financial
Reporting)
         
Business Intelligence Services (Operational Reporting on RightView Web)
         
Annual CPI Increase (Including renewal periods)
Maximum increase of 3% per year
 

 
 

 
Notes:
         a)
Initial setup fees are due at contract signing.
     b)
The client is responsible for all CFO, Human Resource administration, auditing,
corporate income tax return preparation, franchise tax return preparation, lease
administration and property tax rendition preparation services.  These functions
are not provided by InfoSync.
     c)
CPI means the Consumer Price Index as published by the U.S. Department of Labor,
Bureau of Labor Statistics, All Urban Consumers-(CPI-U), U.S. city average, All
items 1982-84=100 (ftp://ftp.bls.gov/pub/special.requests/cpi/cpiai.txt).

 
 
22

--------------------------------------------------------------------------------

 
 
ADDITIONAL SERVICE FEES (Requires Client approval of Statement of Work):


1) Initial Training and Conversion
Included in Setup Fee above
 
2) Custom Programming
$100/hour (see note c)
 

 
 
Notes:
   
 
a)
Additional Services fee rates are subject to a potential maximum increase of 3%
per year.
 
b)
Travel & Expenses (T&E) are billed at cost.
 
c)
Custom programming charges apply to programming beyond the scope of services
anticipated at the time of contract execution – application, reporting,
restaurant system changes, bank changes, benefit provider changes, etc.



INFOSYNC SCHEDULED HOLIDAYS:


Following are the holidays normally recognized by InfoSync Services. The actual
days to be taken will be announced each year, additionally there may be
allowance made for holidays that fall on weekend days.




Holiday
Normal Date
New Year's Day
(January 1)
Memorial Day
(last Monday in May)
Independence Day
(July 4)
Labor Day
(first Monday in September)
Thanksgiving
(fourth Thursday in November)
Day after Thanksgiving
(fourth Friday in November)
Christmas Eve
(December 24)
Christmas
(December 25)


 
23